DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 05/31/19. Claims 1 through 7 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/31/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The examiner suggests removing the phrase “is disclosed.”
The disclosure is objected to because of the following informalities:
In Specification Page 15 Line 2, “accommodation function unit 42” should be changed to --seat mechanism unit 42-- to stay consistent with the rest of the Specification.  
In Specification Page 57 Lines 15-16, “restrict… after the vehicle 40 moves” should be changed to --restrict…while the vehicle 40 moves-- to stay consistent with the 
Specification as disclosed in Page 2 Lines 11-End. 
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: “the seat” on Page 63 Line 9 should be changed to --the reclinable seat --.  Appropriate correction is required.

Claim Interpretation
Regarding claim 3, the examiner is interpreting the “restrict… after the accommodation vehicle moves to the parking area for staying” as “restrict…while the accommodation vehicle moves to the parking area for staying” to stay consistent with Specification as disclosed in Page 2 Lines 11-End. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it is unclear what “restrict… after the accommodation vehicle moves to the parking area for staying” entails. It is suggested to change to --restrict…while the accommodation vehicle moves to the parking area for staying-- to stay consistent with Specification as disclose in Page 2 Lines 11-End. 
Claim 1 recites the limitation "the time" in Line 9.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change to --a time--.
Claim 2 recites the limitation "the restriction" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change to --a restriction--.
Claim 4 recites the limitation "the selected parking area" in Page 64 Line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change to --a selected parking area --.
Claim 5 recites the limitation "the selected parking area" in Line 11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change to --a selected parking area --.
Claim 6 recites the limitation "the time" in Line 11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change to --a time --.
Claim 7 recites the limitation "the time" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change to --a time --.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zouzal et al. (US 9896002, hereinafter Zouzal).
Regarding claim 1, Zouzal discloses:
An accommodation vehicle management apparatus configured to manage an accommodation vehicle including a reclinable seat in which a passenger sits (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31), the reclinable seat being usable as bedding on which the passenger lies, and the accommodation vehicle being movable (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a reclined seat can be used as bedding), the accommodation vehicle management apparatus comprising:
a first hardware processor (Col. 3 Lines 28-36) configured to restrict a reclining angle of the 

Regarding claim 2, Zouzal discloses all of the limitations of claim 1. Additionally, Zouzal discloses:
wherein the first hardware processor (Col. 3 Lines 28-36) is further configured to determine whether the accommodation vehicle has been parked in a parking area for staying, and release the restriction of the reclining angle of the reclinable seat (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31), in a case where it is determined that the accommodation vehicle has been parked for staying (Col. 4 Lines 29-31).
Regarding claim 3, Zouzal discloses all of the limitations of claim 2. Additionally, Zouzal discloses:
wherein, at a point of time the passenger is on board the accommodation vehicle (Col. 4 Lines 24-26), the first hardware processor (Col. 3 Lines 28-36) is further configured to set the reclining angle of the reclinable seat to the predetermined angle set as the reclining angle at the time of the reclinable seat being used as the bedding, in a case where the passenger stays in the accommodation vehicle having been parked in the parking area for staying before the accommodation vehicle moves (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a controller adjusting the front seat to the accommodation position includes setting the angle to a predetermined accommodation position angle), and
[while] the accommodation vehicle moves (Col. 4 Lines 29-31, i.e. allowing the seat to recline only while the vehicle is not moving is restricting the seat to recline only while the vehicle is moving) to the parking area for staying (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31).
Regarding claims 6 and 7, the claim(s) recite analogous limitations to claim(s) 1 above, and therefore are rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zouzal, in view of Hancock (US 9091559).
Zouzal teaches the accommodation vehicle management apparatus of claim 1. Zouzal
does not teach:
further comprising a second hardware processor configured to:
   receive information including boarding and alighting location information, from a user terminal that is usable by the passenger to use the accommodation vehicle which further includes an engine configured to generate electric power, select a parking area for staying from the received information, and
   create an operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of the selected parking area for staying, wherein the operation plan 
	However, in the same field of endeavor, Hancock teaches managing energy capacity in an electric vehicle based on a driver profile (Abstract) and more specifically:
further comprising a second hardware processor (Abstract; Fig. 1 Element 120; Col. 5 Lines 
34-38) configured to:
   receive information including boarding and alighting location information, from a user 
terminal (Abstract; Col. 8 Lines 4 - 7 i.e. a travel plan presented to a user on a display device for confirmation is receiving information from a user terminal) that is usable by the passenger to use the accommodation vehicle (Figure 6; Col. 11 Line 59 - Col. 12 Line 11, i.e. a garaging plan includes boarding and alighting location information) which further includes an engine configured to generate electric power (Abstract; Col. 5 Line 65-End, i.e. a hybrid vehicle has an engine configured to generate electric power), 
select a parking area for staying from the received information (Abstract; Col. 12 Lines 11-33, i.e. the waypoint for the garaging plan required to charge the vehicle before continuing on the travel plan is a parking area for staying), and
   create an operation plan including a usage plan of at least one of electric power and fuel in
accordance with a facility of the selected parking area for staying (Abstract; Figure 6; Col. 11 Line 59 - Col. 12 Line 11), wherein the operation plan includes the usage plan that disables use of the engine during a previously determined period of time (Abstract; Figure 6; Col. 11 Line 59 - Col. 12 Line 11, i.e. a garaging plan includes the disablement of the engine for the specified time).

receive information including boarding and alighting location information, from a user 
terminal  that is usable by the passenger to use the accommodation vehicle which further includes an engine configured to generate electric power,
select a parking area for staying from the received information, and
create an operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of the selected parking area for staying, wherein the operation plan includes the usage plan that disables use of the engine during a previously determined period of time, as taught by Hancock. Doing so would give drivers more confidence in their ability to manage power and/or fuel usage on longer trips that might require recharging/refueling, as recognized by Hancock Col. 1 Lines 34-62).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zouzal in view of Hancock, and further in view of Hanawa et al. (WO 2006077638, hereinafter Hanawa; the citations being based on the attached translation).
Zouzal teaches the apparatus of claim 1. Zouzal does not teach:
a third hardware processor configured to 
receive information including boarding and alighting location information, from a user terminal that is usable by the passenger for use of the accommodation vehicle, 
select a parking area for staying from the received information, 
create an operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of the selected parking area for staying, 

calculate a charge in accordance with the operation plan, and 
transmit vehicle information regarding the selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal,
wherein the third hardware processor is further configured to determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan, the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal.
	However, in the same field of endeavor, Hancock teaches managing energy capacity in an electric vehicle based on a driver profile (Abstract) and more specifically:
	a third hardware processor (Fig. 1 Element 120; Col. 5 Lines 34-38) configured to 
receive information including boarding and alighting location information, from a user terminal that is usable by the passenger for use of the accommodation vehicle (Abstract; Figure 6; Col. 11 Line 59 - Col. 12 Line 11), 
select a parking area for staying from the received information Col. 12 Lines 11-33, i.e. the waypoint for the garaging plan required to charge the vehicle before continuing on the travel plan is a parking area for staying), 
create an operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of the selected parking area for staying (Figure 6; Col. 11 Line 59 - Col. 12 Line 11), ….

	Zouzal in view of Hancock does not teach … select the accommodation vehicle usable along the operation plan, 
calculate a charge in accordance with the operation plan, and 
transmit vehicle information regarding the selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal,
wherein the third hardware processor is further configured to determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan, the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal.
However, in the same field of endeavor, Hanawa teaches a vehicle share management server device, a user terminal device, an in-vehicle terminal device and a vehicle share management method in a vehicle sharing system in which a plurality of vehicles are shared by a 
calculate a charge in accordance with the operation plan (Abstract; Paragraphs [0010] and [0012]), and 
transmit vehicle information regarding the selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal (Abstract; Paragraphs [0010] and [0012]),
wherein the third hardware processor (Paragraph [0024], i.e. Fig. 2 Element 101) is 
further configured to determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan (Abstract; Paragraphs [0013], [0014], [0080], [0081], and [0083], i.e. offering a user a discounted price to select a different alighting location in a port or location that has low occupancy rates compared to an initial preferred high occupancy area, potentially near a station or preferred destination, where parking may not be possible due to said occupancy is determining the charge differently between in a case where the accommodation vehicle is “parked before moving to an alighting location,” i.e. the parking and alighting location are not the same, and in a case where the accommodation vehicle is “parked after moving to an alighting location,” i.e. the parking and the alighting location are the same), the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal (Paragraph [0012], [0013], and [0014]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fairfield et al. (US 9836057) teaches arranging a pickup between a driverless vehicle and a passenger (Abstract). Namburu et al. (US 8825222) teaches a method of remotely managing vehicle settings wherein the method includes receiving an identification (ID) code associated with at least one user (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/22/2021